Ladd, C. J.
1 It may be conceded that, subsequent to-the three days allowed after the entry of the judgment within which to move for a new trial, the adverse party should be given notice of an application to vacate or modify a judgment, though at the same term of court, Perry v. Kasper, 113 Iowa, 268; Hawkeye Ins. Co. v. Duffie, 67 Iowa, 175; Townsend v. Wisner, 62 Iowa, 672; Chicago, Iowa & Dak. Co. v. Estes, 71 Iowa, 603. But conceding the invalidity of the order vacating the decree when originally made, was it not fully confirmed by the subsequent ruling ? The plaintiff’s motion to set aside that order and reinstate the decree was based on two grounds: (1) Absence of notice, and (2) insufficiency of facts stated in the application to set aside the decree. To this McGuire-appeared. The court then had jurisdiction of the parties. What was it called upon to determine? First, whether the-order was improperly entered without affording plaintiff opportunity of being heard. This undoubtedly had been done, and, had the motion contained nothing more, the decree must have been reinstated. In that event McGuire’s application to set it aside would have been still pending and undecided. But it would be idle to reinstate the decree-if immediately thereafter it must be vacated upon the consideration of McGuire’s application. Hence the plaintiff *383also invoked a ruling on the merits of said application at the same hearing by asserting, as the second ground for vacating the order granting a new trial, failure to state “sufficient facts to entitle him to tbe relief prayed.” No question is now made but that tbe facts stated were sufficient, and we think tbe ruling of tbe court in denying plaintiff’s motion tantamount to saying that, though tbe order setting aside tbe decree and granting new trial may have been invalid for want of notice, yet, on full hearing, it is found to be such as the record exacted, and should therefore be confirmed. In other words, plaintiff’s motion no more than called for a reconsideration of McGuire’s application, owing to want of notice, and demanded a ruling on tbe merits. Instead of reinstating the decree, and immediately vacating it, tbe court, by overruling tbe motion, confirmed tbe order as originally entered. When thus approved, tbe court was with jurisdiction, and tbe order made valid. — Dismissed.